Citation Nr: 0327378	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a laceration of the right triceps with 
cubital tunnel syndrome and neuroma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1971 to 
September 1974.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) Seattle, 
Washington, Regional Office (RO).  In December 2002, the 
Board undertook additional development of the appellant's 
claim.  


REMAND

As indicated, the Board undertook additional development of 
the appellant's claim of entitlement to a disability rating 
in excess of 30 percent for his residuals of a laceration of 
the right triceps with cubital tunnel syndrome and neuroma in 
December 2002.  VA medical records were obtained.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs 
(DAV), Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  Rather, the appellant 
indicated in his reply to notification by the Board of the 
additional evidence obtained that he desired that his claim 
be remanded to permit the RO to consider the additional 
evidence and to issue a supplemental statement of the case.  
The result is that the RO must review the evidence developed 
by the Board and adjudicate the claims considering the newly 
obtained evidence, as well as evidence previously of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (Fed. 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Fed. Circuit made a conclusion similar to 
the one reached in DAV.  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify the 
appellant of the applicable provisions of the 
VCAA, including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

2.  Thereafter, the RO should readjudicate the 
claim of entitlement to a disability rating in 
excess of 30 percent for 


residuals of a laceration of the right triceps 
with cubital tunnel syndrome and neuroma, 
taking into consideration the evidence obtained 
by the Board (VA medical records), as well as 
evidence previously of record.  If the benefit 
sought on appeal remains denied, the appellant 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


